Citation Nr: 1633201	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1988 to August 1991.  Thereafter he served with the U. S. Naval Reserve and was honorably discharged in April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied service connection for sleep disorder, headaches and right shoulder separation.  Thereafter the Veteran disagreed with the RO's denial of his claims and perfected an appeal to the Board in June 2010.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in August 2011.  A copy of the transcript of this hearing has been associated with the claims file.  Thereafter, the Board remanded the Veteran's claims for further development in February 2012 and November 2012.  In March 2014, the Board issued a decision denying service connection for a right shoulder disorder, headaches and a sleep disorder.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a May 2015 memorandum decision, the Court affirmed the Board decision denying service connection for a right shoulder disorder and headaches, but vacated that part of the Board's decision denying service connection for a sleep disorder and remanded that issue back to the Board for further consideration.  

In January 2016, the Board remanded the Veteran's claim for service connection for a sleep disorder for further development in accordance with the Court's remand.  The Board notes that, in the remand, it requested the Veteran be afforded a new VA examination but only a medical opinion was obtained.  However, the Board finds that substantial compliance with the remand request has been accomplished as the medical opinion is sufficient to provide the necessary information the Board needs in order to adjudicate the Veteran's claim.  The Veteran's treatment records clearly demonstrate his complaints, diagnoses and treatment relating to his claimed sleep disorder.   Thus an in-person examination was not required and the necessary medical opinion was able to be provided on review of the record alone.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  The Veteran's mild sleep apnea on REM sleep is not related to his military service.

2.  The Veteran's insomnia is not a separate and distinct disability for which service connection can be established but is a symptom of comorbid physical and mental disorders for which service connection has not been established. 


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

As mentioned in the Introduction, the Board remanded the Veteran's claim in January 2016 requesting a new VA examination to address the Court's October 2015 memorandum decision that found the prior examination conducted in June 2012 was not sufficient to address all of the Veteran's contentions as it lacked clarity because the VA examiner focused primarily on the Veteran's sleep apnea without explaining why his otherwise documented insomnia was not a sleep disability or was not related to service.  Despite the Board's request for a new VA examination, on remand, only a medical opinion based upon a record review was requested and obtained in April 2016.  After consideration of the record, the Board finds that this action substantially complies with the Board's remand request and complies with VA's duty to assist.  The Veteran's complete VA treatment records through February 2016 are associated with the claims file.  The Veteran does not receive any non-VA treatment.  A review of these treatment records show the Veteran has received substantial treatment for his sleep disorder and such is well documented.  Clearly the physician who provided the April 2016 medical opinion felt that she could render the opinion requested based upon these records without resorting to speculation because of missing information or evidence.  Finally, neither the Veteran nor his representative has disagreed with obtaining a medical opinion rather than an in-person examination.  Consequently, the Board finds that the April 2016 medical opinion obtained is adequate to render an opinion on the present case and there is no prejudice to the Veteran in continuing to adjudicate his claim on the present record.  

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir 1997), cert denied,
523 U.S. 1046 (1998), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007), Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd
per curiam, 78 F.3d 604 (Fed Cir 1996).

The Veteran seeks entitlement to service connection for a sleep disorder.  He testified at the August 2011 Board hearing that he does not have sleep apnea but that he has a sleep disorder that wakes him up often each night.  He reported that this started shortly after he sustained a head injury in service when he slipped and fell down a ladder onboard his ship causing him to lose consciousness and injure both his shoulders.

The Board acknowledges that the VA treatment records show that the Veteran has been treated for sleep problems that have been characterized as "insomnia" by his treating mental health physicians.  The Board also acknowledges that, although he has not been diagnosed to have obstructive sleep apnea, the June 2012 VA examiner stated that the August 2008 polysomnography showed him to have "mild sleep apnea on REM sleep."

After reviewing the evidence, however, the Board finds that the evidence fails to demonstrate that either the Veteran's "insomnia" or his mild sleep apnea on REM sleep is related to his military service.  Rather the evidence establishes that the Veteran's insomnia is not a separate and distinct disability for which service connection can be established but rather is a symptom of other comorbid physical and mental disorders, for which service connection has not been established.  Likewise, the Veteran's mild sleep apnea has also not been established to be related to his military service.

Initially, the Board notes that the service treatment records are silent for any complaint, symptoms, diagnosis, or treatment of a sleep disorder.  The Veteran also indicated he was not taking any medication at that time.  The Veteran has related he has had sleep problems since a head injury he reported having in service, which he says occurred at the same time he fell down a ladder and injured his left shoulder in 1990.  The service treatment records demonstrate that, in July 1990, the Veteran sustained a partial acromioclavicular separation of the left shoulder after having fallen down a ladder aboard his ship.  They do not, however, show any complaints of or treatment for any head injury or residuals thereof.  Moreover, contrary to the Veteran's report of the onset of his sleep problems being shortly after the claimed head injury in July 1990, the Veteran checked "No" to having frequent trouble sleeping on his August 1991 separation examination.

In addition, the VA treatment records show that the Veteran's first post-service complaints of sleep problems were in October 2007 at which time he reported having sleep problems over the "past few months" in conjunction with complaints of depression.  Notably, private treatment records available from 1997 to 2006 show treatment starting in April 2006 for complaints of depression without reports of comorbid insomnia.  VA mental health evaluation in October 2007 resulted in a diagnosis of adjustment disorder due to chronic pain and stress, mostly job-related.  The subsequent VA treatment records demonstrate the Veteran has continued to complain of having difficulties sleeping, mostly manifested by interrupted sleep and being unable to fall back asleep but also sometimes with difficulties with sleep onset.  His report of how many hours per night of sleep he would get varied over time.  However, it appears that he did not always have difficulties sleeping every night but rather his insomnia was intermittent and occurred about two to three nights per month for most of the appeal period.  More recently it appears the frequency of his insomnia has been highly dependent on his circumstances (i.e., the stressors in his life, external factors such as outside noise from snow plows and neighbors).  He was prescribed Ambien (Zolpidem) in July 2011, which he only takes when he needs it.

The VA treatment records show various reasons for his difficulties sleeping such as depression, anxiety, worry, rumination, chronic pain, outside noises, medications such as Adderall (a stimulant), and psychosocial stressors such as finances, unemployment and family problems.  These records do not, however, show a primary diagnosis of insomnia or other such sleep disorder but that the Veteran and his treating physicians have related his insomnia to comorbid conditions or current stressors.  

In October 2007, the Veteran initially reported his sleep problems were related to him worrying.  In February 2010, he reported that his Adderall "causes him some difficulties with sleeping, namely trouble falling back to sleep in the middle of the night."  In May 2010, he reported that his sleep tended to be variable "more effected by pain" than anything.  In July 2011, the Veteran related his inability to sleep to experiencing an increase in his energy level.  In February 2014, he reported having difficulty sleeping the night before due to noises associated with snow removal.  In March 2015, he attributed his difficulty falling back to sleep to musculoskeletal pain.  In April 2015, he reported his current housing problems and environment were anxiety producing causing sleep disruption.

As for his physicians, in September 2010, the Veteran was assessed to be feeling anxious with difficulty sleeping.  In March 2011, his TBI physician was hesitant to continue the Veteran's amphetamine (Adderall) at the current dose because of his insomnia and elevated blood pressure.  In April 2011, his psychiatrist noted that the Veteran has difficulty sleeping because he has a tendency to anticipate events that are not based on clear facts and ruminate about them.  The July 2008 pulmonologist suspected his insomnia was psychophysiological.  In October 2011, he was assessed to continue to have "anxiety and depression with insomnia."  In July 2014, his TBI physician noted that his insufficiency of sleep was caused by pain.  In February 2015, his psychiatrist noted he continues to have anxiety and sleep disruption in the context of psychosocial stressors.  In April 2015, a pharmacologist noted the Veteran was on a long acting stimulant which is likely contributing to sleep difficulties.

VA treatment records also show the Veteran underwent a sleep study (polysomnography) in August 2008.  The report of this study shows there was no evidence of sleep-disordered breathing or periodic limb movement disorder (PLMD); and no parasomnias were documented.  However, he was noted to have poor quality sleep notable for reduced slow-wave and REM sleep.  Possible causes noted for this included first night effect, sleep/wake schedule disorders and medication effects.  A September 2008 assessment of this study reported that it failed to show any significant pathology.

The Veteran was afforded a VA medical examination in June 2012.  The Veteran's history was reported to include a September 2008 provider statement that the Veteran's polysomnography "failed to show any significant pathology" and that there was "no evidence of any sleep-disordered breathing."  The Veteran reported that he did not have sleep apnea.  Rather he had difficulty sleeping, and he took Ambien prescribed by his psychiatrist.

The examiner stated that the Veteran did not have signs or symptoms attributable to sleep apnea, but that his August 2008 polysomnography noted mild sleep apnea in REM sleep.  On current physical examination, there were no findings, signs or symptoms attributable to sleep apnea.  The examiner opined that, while the Veteran does have mild sleep apnea in REM sleep, it is less likely than not that the disorder's onset is related to military service.  The rationale provided was that the August 2008 polysomnography found no significant sleep pathology, only noting mild sleep apnea in REM sleep.  There was no diagnosis in the record; however, discussion at the examination with a pulmonologist with review of the sleep study noted only mild sleep apnea in REM sleep.  Repeat study was discussed with the primary care physician.  Finally, the Veteran was taking Ambien for sleep issues related to depression.  

In April 2016, after reviewing the entire record, a VA examiner opined that it is less likely than not that the Veteran's insomnia was incurred in or caused by the fall in service.  The VA examiner noted that a review of the medical records shows the Veteran sustained injuries to both shoulders leading to chronic pain.  "Chronic pain, depression, anxiety and certain medications changed his insomnia from an isolated outcome of an injury to a symptom of comorbid conditions.  (Bonnet, M. & Arand, D., Clinical features and diagnosis of insomnia, Uptodate, March 2016.)"  In addition, the sleep study in 2008 indicated the results may be an effect of medications.  Central nervous system stimulants, antidepressants, hypnotics can have an effect on sleep.  The examiner noted that the Veteran has been on medications from each of these classes since August 2007.  Furthermore, the amount of sleep indicated at night is reported between five and six hours with no reported issues of daytime somnolence.  The examiner noted that, for insomnia to be confirmed as a diagnosis according to the International Classification of Sleep disorders, all four diagnostic criteria have to be confirmed but the Veteran meets only one.  (Bonnet, M & Arand, D., Clinical Features and diagnosis of insomnia, Uptodate, March 2016.)

As to whether the Veteran's mild sleep apnea in REM sleep is related to service, the June 2012 VA examiner clearly opined that its onset was less likely than in service.  The Board acknowledges that the Court found this examination was not adequate but that finding did not relate to this medical opinion, only to the fact that the examiner failed to address the Veteran's otherwise diagnosed insomnia.  Thus, the Board finds that the VA examiner's opinion as to the Veteran's mild sleep apnea is still adequate for adjudicating this aspect of his claim.  Furthermore, the Veteran himself admits that he does not have sleep apnea and that his problem is he has "difficulty sleeping."  He has not submitted any evidence to oppose this opinion.  Finally, the August 2008 treatment note regarding the polysomnography set forth multiple possible etiologies for the Veteran's mild sleep apnea on REM sleep and none of them related it to the Veteran's military service.  Consequently, the preponderance of the evidence is against finding that the Veteran's mild sleep apnea is related to his military service.

As for the Veteran's insomnia, this is essentially the basis of his claim.  It is acknowledged that the Veteran has reported having a head injury in service and that he has had poor sleep shortly after this in-service head injury.  However, the contemporaneous service treatment records do not corroborate the Veteran's report of having a head injury in service and he denied having trouble sleeping at separation.  Moreover, the post-service treatment records do not reveal complaints of sleep problems until October 2007, many years after the Veteran's service, and at that time he reported having sleep problems for only a "few months."  It was not until he was evaluated for TBI, which he relates to the in-service head injury, that he began reporting that his sleep problems have been present since service.  Furthermore, it appears only in that context does he continue to report his sleep problems are related to service.  

In addition, his VA treatment records show a different picture as to the possible cause of his sleep problems.  Possible causes include anxiety, depression, chronic pain, psychosocial stressors and the use of Adderall, none of which are service related.  Added to the evidence of nonservice-related causes is the nonexistence of complaints of or treatment for sleep problems in the private treatment records from 1997 to 2006, including treatment for problems with depression related to job stress in April and May of 2006 (compared to complaints of sleep problems in later years while being treated by VA for similar problems).  Given these inconsistencies between the contemporaneous medical evidence and the Veteran's reports, the Board finds the more probative and persuasive evidence as to the onset and etiology of the Veteran's insomnia to be the contemporaneous medical evidence rather than the Veteran's reports.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than a contrary history as recounted by a Veteran many years later, long after the fact).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).   

Moreover, the medical evidence fails to demonstrate the Veteran has a diagnosis of a primary insomnia disability.  The April 2016 VA examiner clearly stated that the Veteran's insomnia does not meet the diagnostic criteria set forth in the International Classification of Sleep Disorder to have a confirmed diagnosis of insomnia, citing to Clinical Features and Diagnosis of Insomnia, UpToDate March 2016.  That article clearly distinguishes between primary insomnia and insomnia that is a symptom of comorbid physical or mental disorders.  In the present case, as previously discussed, the VA treatment records clearly demonstrate that the Veteran's insomnia has been related to multiple physical and mental disorders by both the Veteran and his treating physicians.  

The VA treatment records do not demonstrate a diagnosis of insomnia was ever rendered without it being linked to some other comorbid condition.  This is made clear in a January 2012 letter from the Veteran's treating VA psychologist written in support of the Veteran's Social Security disability application.  In this letter, the Veteran's treating psychologist provided a list of the Veteran's various mental health diagnoses to include:  stress, memory problems, adjustment disorder with depressed and anxious moods, cognitive disorder NOS, attention deficit resulting from traumatic brain injury, marital conflict, anxiety disorder, dysthymia and Posttraumatic Brain Syndrome.  He made no mention in this letter of the Veteran having a sleep disorder or insomnia as a primary disability for Social Security disability purposes.  Likewise, on mental health evaluation in October 2010 for Social Security disability purposes, the Veteran failed to report having a primary sleep disorder.  Rather, the only note of problems with sleep was made on mental status examination in discussing his mood.  The diagnosis was dysthymic disorder.  Finally, the April 2016 VA examiner specifically stated that the Veteran's symptoms did not meet the criteria for a confirmed diagnosis of insomnia.

Furthermore, in providing a rationale for his opinion, the June 2012 VA examiner stated that the Veteran's treatment with Ambien for sleep issues is related to depression clearly expressing his opinion that the Veteran's insomnia is related to his depression.  Moreover, the April 2016 VA examiner stated that the Veteran's insomnia changed from an isolated outcome from an injury to a symptom of comorbid conditions due to chronic pain, depression, anxiety and certain medications.  She also stated that the Veteran has been taking multiple medications since August 2007 that are known to have an effect on sleep.  An April 2015 VA pharmacologist's note supports this opinion that the Veteran's use of a long acting stimulant is likely contributing to his sleep difficulties.  

Finally, the Veteran has not submitted any competent evidence to support his contention that he has a primary sleep disability diagnosed as insomnia.  The Veteran's statements themselves are not competent to establish that he has a sleep disorder related to his military service as, although he is competent to report specific difficulties he has had with his sleep and when those problems started, he is not competent to relate those to a particular etiology.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As previously discussed, the Veteran's insomnia could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Thus, the Veteran's statements relating his insomnia to an in-service injury or event is not competent evidence of a nexus between his current insomnia and his military service.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a sleep disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a sleep disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


